UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-15204 NATIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1375874 (I.R.S. Employer Identification No.) 101 Hubbard Street P. O. Box 90002 Blacksburg, VA 24062-9002 (Address of principal executive offices) (Zip Code) (540) 951-6300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 Par Value Outstanding at May 1, 2011 (This report contains 42 pages) NATIONAL BANKSHARES, INC. AND SUBSIDIARIES Form 10-Q Index Part I – Financial Information Page Item 1 Financial Statements 3 Consolidated Balance Sheets, March 31, 2011 (Unaudited) and December 31, 2010 3 - 4 Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 - 6 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 7 Consolidated Statements of Cash Flows for the ThreeMonths Ended March 31, 2011 and 2010 (Unaudited) 8 - 9 Notes to Consolidated Financial Statements (Unaudited) 10 - 26 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 - 36 Item 3 Quantitative and Qualitative Disclosures About Market Risk 36 Item 4 Controls and Procedures 36 Part II – Other Information Item 1 Legal Proceedings 36 Item 1A Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 36 Item 4 Reserved 36 Item 5 Other Information 37 Item 6 Exhibits 37 Signatures 37 Index of Exhibits 38 – 39 Certifications 40 - 42 2 Part I Financial Information Item 1. Financial Statements National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, $ in thousands, except per share data Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value approximates $133,858 at March 31, 2011 and $129,913 at December 31, 2010) Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Loans to individuals Total loans Less unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets and goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies 3 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding $ $ Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,935,974 shares at March 31, 2011 and 6,933,474 shares at December 31, 2010 Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 4 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 32 19 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 58 47 Credit card fees Trust income BOLI income Other income 91 Realized securities gains (losses), net 10 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 33 Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 5 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of commonshares outstanding – basic Weighted average number of commonshares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 6 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended March 31, 2011 and 2010 (Unaudited) $ in thousands Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balances at December 31, 2009 $ $ $ ) $ Net income $ Other comprehensive income, net of tax: Unrealized gain on securities available for sale, net of income tax $350 Reclass adjustment, net of tax $5 9 Other comprehensive income, net of tax $355 Comprehensive income $ Balances at March 31, 2010 $ Balances at December 31, 2010 $ $ $ ) $ Net income $ Stock options exercised 3 33 36 Other comprehensive income, net of tax: Unrealized gains on securities available for sale, net of income tax $228 Reclass adjustment, net of tax $(3) (5 ) Other comprehensive income, net of tax $225 Comprehensive income $ Balances at March 31, 2011 $ $ $ ) $ See accompanying notes to consolidated financial statements. 7 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, $ in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of bank premises and equipment Amortization of intangibles Amortization of premiums and accretion of discounts, net 61 79 (Gains) losses on sales and calls of securities available for sale, net (8 ) 14 (Gains) on calls of securities held to maturity, net (2 ) Losses and write-downs on other real estate owned 29 Net change in: Mortgage loans held for sale ) Accrued interest receivable ) 64 Other assets ) Accrued interest payable 3 56 Other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Net change interest-bearing deposits ) Proceeds from calls, principal payments, sales and maturities of securities available for sale Proceeds from calls, principal payments and maturities of securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Collections of loan participations 25 66 Loan originations and principal collections, net ) Proceeds from disposal of other real estate owned Recoveries on loans charged off 25 24 Additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in time deposits ) ) Net change in other deposits Stock options exercised 36 Net cash provided by financing activities Net change in cash and due from banks ) Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ 8 Supplemental Disclosures of Cash Flow Information Interest paid on deposits and borrowed funds $ $ Income taxes paid $ $ Supplemental Disclosure of Noncash Activities Loans charged against the allowance for loan losses $ $ Loans transferred to other real estate owned $ $ Unrealized gains on securities available for sale $ $ See accompanying notes to consolidated financial statements. 9 National Bankshares, Inc. and Subsidiaries Notes to Consolidated Financial Statements March 31, 2011 (Unaudited) $ in thousands, except per share data and % data Note 1: General The consolidated financial statements of National Bankshares, Inc. (“NBI”) and its wholly-owned subsidiaries, The National Bank of Blacksburg (“NBB”) and National Bankshares Financial Services, Inc. (“NBFS”) (collectively, the “Company”), conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. The accompanying interim period consolidated financial statements are unaudited; however, in the opinion of management, all adjustments consisting of normal recurring adjustments, which are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of results of operations for the full year or any other interim period.The interim period consolidated financial statements and financial information included in this Form 10-Q should be read in conjunction with the notes to consolidated financial statements included in the Company’s 2010 Form 10-K.The Company posts all reports required to be filed under the Securities and Exchange Act of 1934 on its web site at www.nationalbankshares.com. Subsequent events have been considered through the date when the Form 10-Q was issued. Note 2: Stock-Based Compensation The Company had a stock option plan, the 1999 Stock Option Plan, that was adopted in 1999 and that was terminated on March 9, 2009. From 1999 to 2005, incentive stock options were granted annually to key employees of NBI and its subsidiaries. None have been granted since 2005.All of the outstanding stock options are vested. Because there have been no options granted in 2011 and all options were fully vested at December 31, 2008, there is no expense included in net income for the periods presented. Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2011 $ Exercised Forfeited or expired Outstanding March 31, 2011 $ $ Exercisable at March 31, 2011 $ $ During the three months ended March 31, 2011, there were 2,500 shares exercised with an intrinsic value of $35. During the first three months of 2010, there were no stock options exercised. Note 3:Allowance for Loan Losses, Nonperforming Assets and Impaired Loans The allowance for loan losses methodology incorporates individual evaluation of impaired loans and collective evaluation of groups of non-impaired loans. The Company performs ongoing analysis of the loan portfolio to determine credit quality and identify impaired loans. Credit quality is rated based on the loan’s payment history, the borrower’s current financial situation and value of the underlying collateral. Impaired loans are those loans that have been modified in a troubled debt restructure and larger, non-homogeneous loans that are in nonaccrual or exhibit payment history or financial status that indicate the probability that collection will not occur according to the loan’s terms. Generally, impaired loans are risk rated “classified” or “other assets especially mentioned.”Impaired loans are measured at the lower of the invested amount or the fair market value. Impaired loans with an impairment loss are designated nonaccrual. Please refer to Note 1 of the 10-K, “Summary of Significant Accounting Policies” for additional information on evaluation of impaired loans and associated specific reserves, and policies regarding nonaccruals, past due status and charge-offs. Using a risk-based perspective, the Company determined five major categories, called segments, within the non-impaired portfolio. Characteristics of loans within portfolio segments are further analyzed to determine sub-groups.These characteristics include collateral type, repayment sources, and (if applicable) the borrower’s business model.Subgroups with total balances exceeding 5% of Tier I and Tier II Capital are designated as loan classes. 10 The Company’s segments consist of real estate-secured consumer loans, non-real estate-secured consumer loans, commercial real estate, commercial and industrial loans and construction, development and land loans.Consumer real estate is composed of loans to purchase or build a primary residence as well as equity lines secured by a primary residence.Consumer non-real estate contains credit cards, automobile and other installment loans, and deposit overdrafts.Commercial real estate is composed of all commercial loans that are secured by real estate.The commercial and industrial segment is commercial loans that are not secured by real estate.Construction, development and other land loans are composed of loans to developers of residential and commercial properties. The Company’s segments and classes are as follows: Consumer Real Estate Equity lines Closed-end consumer real estate Consumer construction Consumer, Non-Real Estate Credit cards Consumer, general Consumer overdraft Commercial & Industrial Commercial & industrial Construction, Development and Land Residential Commercial Commercial Real Estate College housing Office/Retail space Nursing homes Hotels Municipalities Medical professionals Religious organizations Convenience stores Entertainment and sports Nonprofits Restaurants General contractors Other commercial real estate Risk factors are analyzed for each class to estimate collective reserves.Factors include allocations for the historical charge-off percentage and changes in national and local economic and business conditions, in the nature and volume of the portfolio, in loan officers’ experience and in loan quality.Increased allocations for the risk factors applied to each class are made for special mention and classified loans.The Company allocates additional reserves for “high risk” loans, determined to be junior lien mortgages, high loan-to-value loans and interest-only loans. An analysis of the allowance for loan losses follows: Three Months ended March 31, Year ended December 31, Balance at beginning of period $ $ $ Provision for loan losses Loans charged off ) ) ) Recoveries of loans previously charged off 25 24 Balance at the end of period $ $ $ Ratio of allowance for loan losses to the end of period loans, net of unearned income and deferred fees % % % Ratio of net charge-offs to average loans, net of unearned income and deferred fees(1) % % % Ratio of allowance for loan losses to nonperforming loans(2) % % % Net charge-offs are on an annualized basis. The Company defines nonperforming loans as total nonaccrual and restructured loans.Loans 90 days past due and still accruing are excluded. 11 A detailed analysis showing the allowance roll-forward by portfolio segment follows: March 31, 2011 Consumer Real Estate Consumer Non-Real Estate Commercial Real Estate Commercial & Industrial Construction, Development & Other Land Unallocated Total Allowance for Loan Losses Beginning Balance $ Charge-offs ) Recoveries 7 18 25 Provision for loan losses 72 ) ) ) Ending Balance $ December 31, 2010 Consumer Real Estate Consumer Non-Real Estate Commercial Real Estate Commercial & Industrial Construction, Development & Land Unallocated Total Allowance for Loan Losses Beginning Balance $ Charge-offs ) Recoveries 10 67 61 1 Provision for loan losses ) ) Ending Balance $ An analysis of the components of the ending balance of the allowance for loan losses by portfolio segment follows: March 31, 2011 Consumer Real Estate Consumer Non-Real Estate Commercial Real Estate Commercial & Industrial Construction, Development & Other Land Unallocated Total Allowance for loans individually evaluated for impairment $
